                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0137-JCC
10                              Plaintiff,                    ORDER
11          v.

12   GONZALO VILLASENOR, et al.,

13                              Defendants.
14

15          This matter comes before the Court on Defendant Francisco Javier Carrillo’s unopposed
16   motion to continue trial (Dkt. No. 200). In response, the Government and Mr. Villasenor, Ms.
17   Leyva-Castellanos, Mr. Pollestad, Mr. Supnet, and Ms. McGee agree with motion and propose a
18   new trial date of December 6, 2021. 1 (Dkt. No. 205 at 2.) The current trial date is July 12, 2021.
19   (See Dkt. No. 134). Having thoroughly considered the motion and the relevant record, the Court
20   hereby GRANTS the motion for the reasons explained herein.
21          This case is related to two others, United States v. Rodriguez-Moreno, CR20-0136-JCC,
22   and United States v. Lerma-Jaras, CR20-0146-JCC, which collectively involve more than 20
23   defendants and, the Government alleges, multiple conspiracies to distribute controlled
24   substances. (See Dkt. No. 134.) The Government’s investigation involved hundreds of hours of
25
     1
      Mr. Carrillo’s motion does not request a specific date. (See Dkt. No. 200.) Mr. Shephard did
26   not join or oppose the motion. Even so, the findings in this order apply equally to him.

     ORDER
     CR20-0137-JCC
     PAGE - 1
 1   surveillance, wiretaps of multiple cell phones, more than a dozen controlled buys, at least ten

 2   multi-kilo seizures of controlled substances, and searches of several vehicles, residences, and

 3   businesses. (Id.) The Government has already produced over 10,000 pages of discovery, much of

 4   which is in Spanish, which requires defense counsel to work with interpreters. (Id. at 3.) Mr.

 5   Carrillo reports that the interpreter assisting defense counsel in translating the recorded calls

 6   needs additional time to finish translating the calls. (Dkt. No. 200 at 2.) Further, Mr. Carrillo

 7   reports that due to the large volume of discovery his attorney needs additional time to prepare

 8   pretrial motions and for trial. (Id.)
 9           Having thoroughly considered the briefing and the relevant record, the Court FINDS that
10   the ends of justice served by granting a continuance outweigh the best interests of Defendants
11   and the public to a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The reason for this finding is that
12   because of the number of defendants involved, the Government’s allegation of multiple
13   conspiracies, the volume of evidence, and the need for translation, this case is so complex that it
14   is unreasonable to expect adequate preparation for pretrial motions and trial within the current
15   deadlines. See 18 U.S.C. § 3161(h)(7)(B)(ii).
16           Accordingly, the Court ORDERS:
17           1. The July 12, 2021 jury trial is CONTINUED until December 6, 2021.
18           2. The pretrial motions deadline is CONTINUED until October 14, 2021.

19           3. The period from the date of this order until December 6, 2021 is an excludable time

20               period under 18 U.S.C. § 3161(h)(7)(A).

21           DATED this 24th day of May 2021.




                                                            A
22

23

24
                                                            John C. Coughenour
25                                                          UNITED STATES DISTRICT JUDGE
26


     ORDER
     CR20-0137-JCC
     PAGE - 2
